JUDGMENT

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00211-CV

     CROWN COMMUNICATION LLC D/B/A CROWN COMM LLC, Appellant

                                          V.
                  T10 UNISON SITE MANAGEMENT LLC AND
                THE ESTATE OF CHARLOTTE MCGREW, Appellees

      Appeal from the 25th District Court of Colorado County (Tr. Ct. No. 23350)

      After due consideration, the Court grants the motion to dismiss this appeal filed
by the appellant, Crown Communication LLC. It is therefore CONSIDERED,
ADJUDGED, and ORDERED that the appeal be dismissed.

       It is further ORDERED that appellant pay all costs incurred by reason of this
appeal.

      It is further ORDERED that this decision be certified below for observance.

      Judgment rendered February 3, 2015.

      Judgment rendered by panel consisting of Chief Justices Radack and Justices
Bland and Huddle.